 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 ROGER YANG
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                            CASE NO. 2:18-CR-00258-MCE
11
                                   Plaintiff,             STIPULATION AND JOINT REQUEST FOR
12                                                        PROTECTIVE ORDER; PROTECTIVE ORDER
                            v.
13
     HEIDI PHONG, et al.,
14
                                  Defendants.
15

16

17                                              I.    STIPULATION
18          1.      Plaintiff United States of America, by and through its counsel of record, and defendant Li

19 Juan Wang (“defendant”), by and through her counsel of record, Daniel F. Lynch (collectively, the

20 “parties”), for the reasons set forth below, hereby stipulate, agree, and jointly request that the Court enter
21 a Protective Order in this case restricting the use and dissemination of certain materials containing

22 personal identifying information of real persons and other confidential information of victims, witnesses

23 and third parties.

24          2.      On December 13, 2018, the Grand Jury returned an indictment charging defendant with

25 one count of Conspiracy to Manufacture at least 100 Marijuana Plants, in violation of 21 U.S.C. §§

26 841(a)(1) and 846, and one count of Manufacture of at least 100 Marijuana Plants, in violation of 21

27 U.S.C. § 841(a)(1), and two counts of International Money Laundering in violation of 18 U.S.C.

28 § 1956(a)(2)(A). Doc 1. Defendant is currently set to self-surrender for arraignment on June 28, 2021.


       STIPULATION AND [PROPOSED] PROTECTIVE ORDER        1
 1 Doc. 103.

 2          3.      These charges relate to the purchase and financing of residential marijuana grow houses,

 3 and therefore the discovery will necessarily include records regarding the purchase and sale of homes,

 4 financial transfers, and other materials containing personal identifying information, account numbers,

 5 and other sensitive information. It would be too burdensome for the parties to redact such materials at

 6 the discovery stage, therefore, this protective order is necessary to prevent the dissemination, spillage, or

 7 spread of personal identifying information of the parties, co-defendants, and others involved in the

 8 transactions.

 9          4.      As part of its investigation in the above-captioned case, the government is in possession

10 of documents relating to the charges against the defendant, and seeks to provide those documents to the

11 counsel for the defendant. Some of the materials may exceed the scope of the government’s discovery

12 obligations and will be produced to promote a prompt and just resolution or trial of the case.

13          5.      The government intends to produce to the Defense Team, as defined below, materials

14 containing personal identifying information (PII) and other confidential information of real persons,

15 including, among other things, personal names, addresses, Social Security numbers, employers, and

16 bank account numbers. These real persons are victims, witnesses, or third parties to this case.

17          6.      The purpose of the proposed Protective Order is to prevent the unauthorized

18 dissemination, distribution, or use of materials containing the PII of others. If this information is

19 disclosed without protective measures, or to defendant without limitation, it will risk the privacy and

20 security of the people to whom the information relates. The information could itself be used to further
21 criminal activity if improperly disclosed or used. The government has ongoing statutory and ethical

22 obligations to protect victims.

23          7.      Due to the nature of the charges and the alleged conduct in this case, PII makes up a

24 significant part of the discovery materials in this case and such information itself, in many instances, has

25 evidentiary value. The documentary evidence contains a very large quantity of privacy-protected

26 information that would be difficult or time-consuming to redact. Further, if the government were to

27 attempt to redact all this information, the defense would receive a set of discovery that would be highly

28 confusing and difficult to understand, and could inhibit prompt and just resolution of the case or


      STIPULATION AND [PROPOSED] PROTECTIVE ORDER        2
 1 preparation for trial.

 2          8.      Accordingly, the parties jointly request a Protective Order that will permit the

 3 government to produce discovery that is unredacted, but preserves the privacy and security of victims,

 4 witness, and third parties. The parties agree that the following conditions, if ordered by the Court in the

 5 proposed Protective Order, will serve the government’s interest in maintaining the privacy and security

 6 of victims and third parties, while permitting the Defense Team to understand the government’s

 7 evidence against this defendant.

 8          9.      This Court may enter protective orders pursuant to Rule 16(d) of the Federal Rules of

 9 Criminal Procedure, Local Rule 141.1, and its general supervisory authority.

10                              II.      PROPOSED PROTECTIVE ORDER
11          A.      Protected Materials
12          10.     This Order pertains to all discovery provided or made available to defense counsel in this

13 case (hereafter, collectively “Protected Materials”).

14          11.     For purposes of the Protective Order, the term “Personal Identifying Information” (PII)

15 includes any information within the definition of a “means of identification” under 18 U.S.C.

16 § 1028(d)(7).

17          12.     To the extent that notes are made that memorialize, in whole or in part, the PII in any

18 Protected Materials, or to the extent that copies are made for authorized use by members of the Defense

19 Team, such notes, copies, or reproductions become Protected Materials, subject to the Protective Order

20 and must be handled in accordance with the terms of the Protective Order.
21          B.      Defense Team
22          13.     For purposes of this Order, the term “Defense Counsel” refers to the defendant’s counsel

23 of record.

24          14.     For purposes of this Order, the term “Defense Team” refers to (1) the defendant’s counsel

25 of record, (2) other attorneys at defense counsel’s law firm or defense organization who may be

26 consulted regarding case strategy in the above-captioned matter, (3) licensed defense investigators who

27 are assisting defense counsel with this case, (4) retained experts or potential experts, and (5) paralegals,

28 legal assistants, and other support staff to defendant’s counsel of record providing assistance on this


      STIPULATION AND [PROPOSED] PROTECTIVE ORDER          3
 1 case. The term “Defense Team” does not include defendant, the defendant’s family, or other associates

 2 of the defendant.

 3          15.     Defense Counsel must provide copy of this Order to all members of the Defense Team

 4 and must obtain written acknowledgement from members of the Defense Team that they are bound by

 5 the terms and conditions of this Protective Order, prior to providing any Protected Materials to the

 6 members of the Defense Team. The written acknowledgement need not be disclosed or produced to the

 7 United States unless ordered by the Court.

 8          C.      Disclosure of Protected Materials
 9          16.     The Defense Team shall not permit anyone other than the Defense Team to have

10 possession of the Protected Materials, including the defendant himself.

11          17.     No person or party shall use any Protected Materials or information derived from

12 Protected Materials produced in this action for any purpose other than use in the above-captioned case.

13 All Protected Materials shall be used solely for the purpose of conducting and prepare for pre-trial, post-

14 trial, and appellate proceedings (both direct and collateral) and in this criminal action for no other

15 purposes whatsoever, and shall not be used for the economic or other benefit of the defendant, or any

16 third party. Protected Materials may be disclosed only to the categories of persons and under the

17 conditions described in this Order.

18          18.     Defendant may review Protected Materials in this case only in the presence of a member

19 of the Defense Team, and her Defense Counsel shall ensure that defendant is never left alone with any

20 Protected Information. Defendant may not copy, keep, maintain, or otherwise possess any of such
21 Protected Materials at any time. Defendant must return any Protected Materials to the Defense Team at

22 the conclusion of any meeting at which defendant reviews the Protected Materials. Defendant may not

23 take any Protected Materials out of the room in which he is meeting with the Defense Team. Defendant

24 may not write down or memorialize any PII contained in the Protected Materials. At the conclusion of

25 any meeting with defendant, the member of the Defense Team present shall take with him or her all

26 Protected Materials. At no time, under any circumstances, will any Protected Materials be left in the

27 possession, custody, or control of the defendant, whether or not he is incarcerated, except as provided

28 below in Paragraphs 18 and 28.


      STIPULATION AND [PROPOSED] PROTECTIVE ORDER         4
 1          19.    If, during the pendency of the case, defendant requests a copy of the Protected Materials

 2 from Defense Counsel, Defense Counsel may provide a copy of the Protected Materials to the defendant

 3 provided that Defense Counsel ensures that all PII contained in the Protected Materials is fully redacted

 4 and the copy bears the inscription as described in Paragraph 24. If Defense Counsel provides a redacted

 5 copy to defendant subject to these conditions, Defense Counsel or a member of the Defense Team must

 6 contemporaneously memorialize in writing that it has fully redacted PII from the Protected Materials

 7 and complied with this Order. This written certification need not be disclosed or produced to the United

 8 States unless ordered by the Court.

 9          20.    The Defense Team may review Protected Materials with a witness or potential witness in

10 this case, including the defendant, subject to the requirement above that a member of the Defense Team

11 must be present if Protected Materials are being shown to the defendant. Before being shown any

12 portion of the Protected Materials, however, any witness or potential witness must be informed of the

13 requirements of the Protective Order. No witness or potential witness may retain Protected Materials, or

14 any copy thereof, after his or her review of those materials with the Defense Team is complete.

15          21.    This Order does not limit employees of the United States Attorney’s Office for the

16 Eastern District of California from disclosing the Protected Materials to members of the United States

17 Attorney’s Office, law enforcement agencies, the Court, and defense.

18          22.    Defense Counsel shall advise the government with reasonable notice of any subpoenas,

19 document requests, or claims for access to the Protected Materials by third parties if Defense Counsel is

20 considering disseminating any of the Protected Materials to a third party, in order that the government
21 may take action to resist or comply with such demands as it may deem appropriate.

22          D.     Ensuring Security of Protected Materials
23          23.    The Defense Team shall maintain the Protected Materials safely and securely, and shall

24 exercise reasonable care in ensuring the security and confidentiality of the Protected Materials by storing

25 the Protected Materials in a secure place, such as a locked office.

26          24.    To the extent that Protected Materials, or any copies or reproductions thereof, are stored

27 electronically, the Protected Materials will be stored on a password-protected and encrypted storage

28 medium or device. Encryption keys must be stored securely and not written on the storage media that


      STIPULATION AND [PROPOSED] PROTECTIVE ORDER       5
 1 they unlock.

 2          25.     If a member of the Defense Team makes, or causes to be made, any further copies of any

 3 of the Protected Materials, Defense Counsel will ensure that the following notation is written, stamped

 4 or inscribed on whatever folder, container, or media contains the copies: “PROTECTED MATERIALS-

 5 SUBJECT TO PROTECTIVE ORDER.” For example, if Defense Counsel makes a copy of a disc or

 6 physical file containing Protected Materials, the duplicate disc or file must be encrypted and marked

 7 with the above notation.

 8          E.      Filings
 9          26.     In the event that a party needs to file Protected Materials containing PII, or materials

10 otherwise identified as containing confidential information of victims, witnesses, or third parties with

11 the Court, or disclose PII in court filings, the filing should be made under seal. If the Court rejects the

12 request to file such information under seal, the party seeking to file such information shall provide

13 advance written notice to the other party to afford such party an opportunity to object or otherwise

14 respond to such intention. If the other party does not object to the proposed filing, the party seeking to

15 file such information shall redact the PII or confidential materials and make all reasonable attempts to

16 limit the divulging of PII or confidential materials.

17          F.      Conclusion of Prosecution
18          27.     The provisions of this Order shall not terminate at the conclusion of this prosecution. All

19 Protected Materials subject to the Protective Order maintained in the Defense Team’s files shall remain

20 subject to the Protective Order unless and until such Order is modified by the Court.
21          28.     Upon final disposition of the case, including exhaustion of direct and collateral appellate

22 proceedings, Defense Counsel shall return the Protected Materials to the government, or certify in

23 writing that the Protected Materials have been destroyed. If any Protected Materials are used as defense

24 exhibits, they shall be maintained with government exhibits so long as those are required to be

25 maintained.

26          29.     If, upon final disposition of the case, defendant requests a copy of the Protected Materials

27 from Defense Counsel, Defense Counsel may provide a copy of the Protected Materials to the defendant

28 provided that Defense Counsel ensures that all PII contained in the Protected Materials is fully redacted


      STIPULATION AND [PROPOSED] PROTECTIVE ORDER          6
 1 and the copy bears the inscription as described in Paragraph 24. If Defense Counsel provides a redacted

 2 copy to defendant subject to the above conditions, Defense Counsel or a member of the Defense Team

 3 must contemporaneously attest in writing that it has fully redacted PII from the Protected Materials and

 4 complied with this Order. This written certification need not be disclosed or produced to the United

 5 States unless ordered by the Court.

 6             G.      Termination or Substitution of Counsel
 7             30.     In the event that there is a substitution of counsel prior to final disposition of the case,

 8 new counsel of record must join this Protective Order before any Protected Materials may be transferred

 9 from the undersigned defense counsel to the new defense counsel. New defense counsel then will

10 become Defense Counsel for purposes of this Protective Order, and become Defense Team’s custodian

11 of materials, and shall then become responsible, upon the conclusion of appellate and post-conviction

12 proceedings, for complying with the provisions set forth in Paragraph 28 above. All members of the

13 Defense Team, whether current or past counsel, are at all times subject to the Protective Order and are

14 not relieved by termination of representation or conclusion of the prosecution Modification of Order.

15             31.     Nothing in this Order shall prevent any party from seeking modification to Order or from

16 objecting to discovery it otherwise believes to be improper. Nothing in this Order shall prevent any part

17 from seeking a more restrictive protective order with regard to particular discovery items.

18             H.      Violation of Order
19             32.     Any person who willfully violates this Order may be held in contempt of court and may

20 be subject to monetary of other sanctions as deemed appropriate by the Court.
21             I.      Application of Laws
22             33.     Nothing in this Order shall be construed to affect or comment on the admissibility or

23 discoverability of the Protected Materials.

24 //

25
     //
26
     //
27
     /
28


          STIPULATION AND [PROPOSED] PROTECTIVE ORDER         7
 1          34.     Nothing in this Order shall be construed to affect the application of and the parties

 2 compliance with the Federal Rules of Criminal Procedure, Local Rules, and applicable statutes.

 3

 4    Dated: July 14, 2021                                    PHILLIP A. TALBERT
                                                              Acting United States Attorney
 5

 6                                                            /s/ ROGER YANG
                                                              ROGER YANG
 7                                                            Assistant United States Attorney
 8
      Dated: July 14, 2021                                    /s/ DANIEL LYNCH
 9                                                            DANIEL LYNCH
                                                              Counsel for Defendant
10
                                                              LI JUAN WANG
11
                                            FINDINGS AND ORDER
12
            The Court having read and considered the Stipulation and Joint Request for a Protective Order,
13
     which this Court incorporates by reference into this Order in full, hereby finds that GOOD CAUSE
14
     exists to enter the above Order.
15
            IT IS SO FOUND AND ORDERED.
16
     Dated: July 15, 2021
17
                                                      _____________________________________
18                                                    CAROLYN K. DELANEY
                                                      UNITED STATES MAGISTRATE JUDGE
19

20
21

22

23

24

25

26

27

28


      STIPULATION AND [PROPOSED] PROTECTIVE ORDER         8
